Title: To George Washington from Robert Dinwiddie, 3 May 1756
From: Dinwiddie, Robert
To: Washington, George



Sir.
Williamsburg May 3d 1756

I am sincerely concern’d for Your Situation from the many flying Parties of French & Indians, but I hope before this reaches You a large body of Militia are at Winchester to reinforce You, & if possible to drive the Enemy over the Allegany Mountains; besides the Militia there are to be Drafts from each County to compleat Your Regiment to 1500 or 2000 Men, but I fear it will be a Month before they are all drafted.
I observe Colo. Stephen’s Letters vindicating his Character, & hope the Reports were without Foundation & in course malitious.
I approve, for the Reasons You assign, the fortifying of Winchester, & when the Militia arrives You may employ many of them on that Business, & if they expect extra Pay for that Service, You must agree with them accordingly; there are ten Cannon at Rock Creek with the Ball & all other Appurtenances, of the same weight as those at Fort Cumberland; if You can get clear of the cruel Invaders You may send for them & mount them at Winchester.
As to Provisions to the poor distress’d who have fled to You for protection, Humanity calls on You to grant them relief, & I am perswaded Your good Nature therein will be approv’d of by every Person.
We are in great want of Lead now in the Magazine after the three Tons sent to Fredericksburg. Do You know what Quantity is at Fort Cumberland?

I am now sending up some more Powder & Small Arms for Alexandria—I have ordered every Thing in my Power that I cou’d conceive necessary for Your relief; & I wish it was further in my Power to send Forces sufficient & all other Necessaries for extracting the Men & the poor Frontier Inhabitants from the Cruelty of a barbarous Enemy, & I doubt not in a short Time to turn the Tables on them; keep up Your Spirits & hope that all will be right soon.
If they have ordered some of the Forces from Brit[ai]n here it will be very agreeable, but at present I cannot tell where they are to be landed.
The Gentlemen here have enter’d into an Assosiation, one hundred mounted & accouter’d on Horseback, & propose carrying two hundred Volunteers with them, & intend to be at Fredericksbg in their way to Winchester by the 20th of this Month, to be Comanded by the Attoy Genl which I hope will give great Spirits to our Common People.
My Respects to Colo. Innes, I remain with Prayers for Your Protection & am Sir Your humble Servant

Robt Dinwiddie

